[Cite as Wallace v. Grafton Correctional Inst., 2011-Ohio-1436.]

                                                         Court of Claims of Ohio
                                                                            The Ohio Judicial Center
                                                                    65 South Front Street, Third Floor
                                                                               Columbus, OH 43215
                                                                     614.387.9800 or 1.800.824.8263
                                                                                www.cco.state.oh.us




RONNIE LEE WALLACE

        Plaintiff

        v.

GRAFTON CORRECTIONAL INSTITUTION

        Defendant
        Case No. 2009-07024

Judge Clark B. Weaver Sr.
Magistrate Robert Van Schoyck

JUDGMENT ENTRY




        {¶ 1} On January 5, 2011, the magistrate issued a decision recommending
judgment for defendant.
        {¶ 2} Civ.R. 53(D)(3)(b)(i) states, in part: “A party may file written objections to a
magistrate’s decision within fourteen days of the filing of the decision, whether or not the
court has adopted the decision during that fourteen-day period as permitted by Civ.R.
53(D)(4)(e)(i).” Plaintiff timely filed his objection.
        {¶ 3} Plaintiff’s objection challenges several factual findings made by the
magistrate. Plaintiff, however, failed to support his objection with a transcript of
proceedings. Civ.R. 53(D)(3)(b)(iii) states that “[a]n objection to a factual finding,
whether or not specifically designated as a finding of fact under Civ. R. 53(D)(3)(a)(ii),
shall be supported by a transcript of all the evidence submitted to the magistrate
relevant to that finding or an affidavit of that evidence if a transcript is not available.”
Inasmuch as the factual findings contained in the magistrate’s decision support the
magistrate’s conclusions, plaintiff’s objection is without merit.
Case No. 2009-07024                          -2-                       JUDGMENT ENTRY

         {¶ 4} Similarly, to the extent that plaintiff’s objection seeks an order allowing him
to recall a fact witness, and for leave to consult with an expert witness and then call that
expert to testify in the case, plaintiff has failed to demonstrate to the court “that [he]
could not, with reasonable diligence, have produced that evidence for consideration by
the magistrate.” See Civ.R. 53(D)(4)(d).
         {¶ 5} Upon review of the record, the magistrate’s decision and the objections,
the court finds that the magistrate has properly determined the factual issues and
appropriately applied the law. Therefore, the objection is OVERRULED and the court
adopts the magistrate’s decision and recommendation as its own, including findings of
fact and conclusions of law contained therein.          Judgment is rendered in favor of
defendant. Court costs are assessed against plaintiff. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.



                                            _____________________________________
                                            CLARK B. WEAVER SR.
                                            Judge

cc:


Stephanie D. Pestello-Sharf                    Ronnie Lee Wallace, #A140-221
Assistant Attorney General                     Grafton Correctional Institution
150 East Gay Street, 18th Floor                2500 South Avon-Belden Road
Columbus, Ohio 43215-3130                      Grafton, Ohio 44044

LP/cmd
Filed March 15, 2011
To S.C. reporter March 22, 2011